Exhibit 10.6

EMPLOYMENT AGREEMENT

                    THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of
February 5, 2003 (the “Effective Date”), between RICHARD E. OTTO (the
“Executive”) and CORAUTUS GENETICS INC., a Delaware corporation (the “Company”);

W I T N E S S E T H:

                    WHEREAS,  the Company desires to employ Executive, and
Executive desires to accept such employment with the Company; and

                    WHEREAS,  the Company and Executive desire to place their
agreement regarding the terms and conditions of said employment in a written
instrument;

                    NOW, THEREFORE,  in consideration of the premises and the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:

ARTICLE 1

DUTIES AND AUTHORITY
                           

                    1.1         Employment.   The Company hereby agrees to
employ Executive during the Employment Period (as defined in Article 2) as its
Chief Executive Officer, and Executive hereby accepts such employment by
Company, upon the terms and conditions set forth in this Agreement. Executive
may also hold such additional corporate offices to which he may be elected from
time to time by the Board of Directors of the Company (the “Board”).

                    1.2         Duties of Executive as Employee.   Executive
shall perform the duties customary for the position of Chief Executive Officer
of the Company, and such other duties as Company (acting through its Board) may
from time to time assign to him. During the Employment Period, Executive shall
perform the duties properly assigned to him hereunder, shall devote
substantially all of his business time (in no event less than 40 hours per
week), attention and effort to the affairs of the Company and shall use his best
efforts to promote the interests of the Company. Executive shall not, without
the prior written consent of the Board engage in any other business activities,
whether or not such business activity is pursued for profit, gain or other
pecuniary advantage; provided, however, that (i) Executive may invest his assets
in a form or manner consistent with Section 5.3 herein and as will not require
any services on his part in the operation of the affairs of the enterprises in
which the investments are made and (ii) Executive may serve



--------------------------------------------------------------------------------

on civic or charitable boards or committees if such service does not
individually or in the aggregate significantly interfere with the performance of
his duties under this Agreement. Executive shall conduct himself at all times in
a business-like and professional manner as appropriate for his position and
shall represent the Company in all respects in compliance with good business and
ethical practices. In addition, the Executive shall be subject to and abide by
the policies and procedures of the Company applicable to personnel of the
Company, as may be adopted from time to time.

                    1.3         Board Membership.  Executive is currently a
member of the Board. In connection with each annual meeting of shareholders (or
action by written consent in lieu thereof) of the Company during the Employment
Period, the Board will nominate Executive for re-election as a member of the
Board, and subject to election by the shareholders of the Company, Executive
also agrees to serve as a member of the Board during the Employment Period and
to resign from such position at the end of the Employment Period, unless
requested to remain by the Board.

ARTICLE 2

TERM

                    Unless terminated earlier as provided in Article 4, this
Agreement shall extend for a period of two (2) years from the Effective Date.
For purposes of this Agreement, the term of employment (the “Employment Period”)
shall commence on the Effective Date and end on the date as of which this
Agreement is terminated under this Article 2 or Article 4, whichever is earlier.
The term of this Agreement (as specified in this Article 2) may be extended by
mutual written consent of the parties.

ARTICLE 3

COMPENSATION

                    3.1         Salary.  Subject to any adjustments pursuant to
Section 3.8, the Company hereby agrees to pay Executive a salary of $200,000 per
annum (pro rated for partial years) during the Employment Period, payable
monthly in arrears pursuant to the normal payroll practices of the Company. Upon
the receipt by the Company following the Effective Date of cash in the amount of
$5,000,000 (whether in the form of equity, debt or otherwise) to support the
Company’s Phase IIb clinical trial, general and administrative expenses or other
purposes, Executive’s salary under this Section 3.1 shall automatically be
raised to $300,000 per annum (pro rated for partial years) retroactive to the
Effective Date, and the unpaid amounts of salary due in connection with this
retroactive increase shall be paid within thirty (30) days after the closing
date for such funding. All such payments shall be subject to applicable
withholdings as provided in Section 6.6. Notwithstanding anything in this
Section 3.1 to the contrary, in the event that the parties mutually agree that
payment of the specified salary amounts shall be deferred to a stated time or
event, deferral of payment in accordance with such an agreement shall not be a
breach of this Agreement.

2



--------------------------------------------------------------------------------

                    3.2         Annual Bonus.  Within a reasonable period of
time after each anniversary date of this Agreement, the Company further agrees
to pay Executive an additional cash bonus (the “Annual Bonus”) in such amount
(which may be zero) as may be determined by the Board. Any such payment shall be
subject to applicable withholdings as provided in Section 6.6.

                    3.3         Stock Option Incentives.   Subject to the
provisions of Article 4, in accordance with and subject to the terms of the
Corautus Genetics Inc. Stock Option Plan (the “Option Plan”) and the related
option agreement (the “Option Agreement”) and to the approval of each option
grant by the Board, the Company agrees to grant to the Executive nonqualified
stock options (as defined in the Option Plan) to purchase 500,000 shares of the
Company’s common stock according to the following terms and conditions (any
additional terms and conditions of such option grants to be as specified in the
Option Plan and the Option Agreement):

                                (a)         The date of grant shall be the date
of execution of this Agreement;

                                (b)         The option price shall be $1.30 per
share;

                                (c)         Subject to Section 3.3(d), options
for 10,417 shares (1/48th of the total grant, rounded up to the next whole
share) (pro rated for partial months) shall become exercisable on the last day
of each calendar month following the grant date (a “Vesting Date”) until the
total grant has become exercisable or further vesting is terminated by the terms
of this Agreement or the Option Plan or Agreement, provided however that (i) on
the first such Vesting Date, the number of options that would have become
exercisable on or prior to such date if the date of grant had been the Effective
Date shall become exercisable and (ii) if, on any Vesting Date, the number of
non-exercisable options remaining is less than 10,417 shares, the number of
shares which shall become exercisable shall be all remaining non-vested shares;

                                (d)         Notwithstanding the vesting schedule
described in Section 3.3(c) above, vesting of the option grant shall be
accelerated as follows upon the meeting of the stated milestones: (i) options
for 25,000 shares shall become exercisable upon execution of a Board-approved
agreement between the Company and a major pharmaceutical or medical device
company for the purpose of collaboration on the Company’s Phase IIb clinical
trial; (ii) options for 100,000 shares shall become exercisable upon the
commencement of treatment of the first patient in a Phase IIb clinical trial,
the protocol for which has been approved by the U. S. Food & Drug
Administration; (iii) options for 50,000 shares shall become exercisable upon
the receipt by Company of cash in the aggregate amount of $5,000,000 (whether in
the form of equity, debt or otherwise) to support the Company’s clinical trials,
general and administrative expenses or other purposes; (iv) options for 50,000
shares shall become exercisable upon the receipt by Company of cash in the
aggregate amount of $5,000,000 (in addition to the amount received under (iii);
i.e., a total of $10,000,000) (whether in the form of equity, debt or otherwise)
to support the Company’s clinical trials, general and administrative expenses or
other purposes; (v) options for 25,000 shares shall become exercisable upon
receipt by Company of cash in the aggregate amount of $2,500,000 (in addition to
the amounts received under (iii) and (iv); i.e., a total of $12,500,000) whether
in the form of equity, debt, or otherwise) to support the Company’s clinical
trials, general and administrative expenses or other purposes; and (vi) all
unvested options shall vest upon a Change in Control (for purposes of this
Section 3.3(d), only cash

3



--------------------------------------------------------------------------------

received after the Effective Date and during the term of this Agreement shall be
counted) (by way of example, if on the second anniversary of the Effective Date,
all of the milestones in (c)(i)-(v) have been met and this Agreement is
otherwise in effect, all options will have fully vested);

                                (e)         The options shall have a 10-year
term and shall be subject to the terms and provisions of the Option Plan; and

                                (f)         Subject to the provisions of the
Option Plan regarding Changes in Control, and the overall 10-year term of the
options, the options, when vested, shall be exercisable for the periods stated
below following Executive’s termination of his Service Provider (as defined in
the Option Plan) relationship with the Company:

        (i)        If such termination is by the Company for Cause or a
voluntary termination by Executive without Transition, ninety (90) days;


        (ii)        If such termination is a voluntary termination by Executive
with Transition, seven (7) years; and


        (iii)        If such termination occurs for any other reason, the
remaining term of the options.


For purposes of Section 3.3(d), all dollar amounts shall be calculated as gross
amounts without reduction for any fees or other costs incurred to procure the
cash payments to which reference is made in that section. For purposes of
Section 3.3(f), the term “Transition” shall be defined as in Section 4.1(f).

                    3.4         Employee Benefits.   At all times during the
Employment Period, Executive shall be entitled to participate in any retirement
or group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions thereof
and on the same basis as similarly situated employees, including, without
limitation, the Company Profit Sharing 401(k) Plan and the Company Supplemental
Retirement Income Plan. However, notwithstanding anything in this Section 3.4 to
the contrary, Executive acknowledges and agrees that Company may, in its sole
discretion and from time to time, establish, modify or eliminate any such plans
or programs in accordance with applicable law.

                    3.5         Special Employee Benefits Provisions.   In
addition to Executive’s rights under Section 3.4 of this Agreement, the Company
agrees to provide Executive with the following special employee benefits during
the Employment Period:

                                (a)        The Company will provide to Executive
at no cost to him supplemental accidental death and disability (“AD&D”)
insurance in a face amount which, when combined with the face amount of group
AD&D insurance provided to Executive under the Company’s base AD&D insurance
program for employees will total $1,000,000.

                                (b)         Subject to the limitation of Section
3.5(d), in the event that the Executive

4



--------------------------------------------------------------------------------

waives coverage under the Company’s medical plan for employees for himself and
his dependents, the Company shall reimburse Executive during the Employment
Period for his premium cost of maintaining alternative personal medical
insurance for himself and any of his dependents that would have been eligible
dependents under the Company medical plan, provided however that such
reimbursement shall be paid within 30 days following a written request from
Executive including reasonable substantiation of such expense.

                                (c)         Subject to the limitation of Section
3.5(d), with each reimbursement payment to Executive contemplated under Section
3.5(b), the Company shall also pay a cash bonus sufficient to pay all federal,
state and local income taxes with respect to such reimbursement and related
bonus payments, such bonus payments to be withheld by the Company and paid as
required by law to the applicable taxation authorities on Executive’s behalf.

                                (d)         The aggregate payments to or on
behalf of the Executive pursuant to Sections 3.5(b) and (c) with respect to a
given period shall be limited to the cost the Company would otherwise incur to
extend its present medical plan to cover Executive and his eligible dependents
in the State of Georgia for such period (determined on a pro rata basis).

                    3.6         Vacation.  During the Employment Period,
Executive shall be entitled to a period of paid vacation time equal to not less
than twenty (20) business days for each 12-month period beginning on the
Effective Date, which shall accrue in accordance with the practices and policies
of the Company. The days selected for Executive’s vacation shall be mutually and
reasonably agreeable to Company and Executive.

                    3.7         Reimbursement of Expenses.   The Company shall
reimburse Executive for all reasonable expenses that Executive incurs in
connection with the duties of his employment by the Company, in accordance with
the Company’s normal policies regarding business expense reimbursement, as in
effect from time to time. Any reimbursements under this paragraph shall be made
upon Executive’s presentation to the Company, from time to time, of an account
of such expenses in such form and in such detail as the Company may request.
Executive shall not be permitted to approve his own expenses.

                    3.8         No Other Compensation; Review.  Executive shall
not be entitled to any compensation for services from the Company as an
employee, Director or otherwise during the Employment Period other than the
compensation specified in this Agreement. The Board may elect to review the
Executive’s performance and salary from time to time, and may increase, but not
decrease, the Executive’s salary as provided herein. Any such increase in salary
shall be deemed to constitute an amendment of this Agreement solely with respect
to the salary provided in Section 3.1.

ARTICLE 4

TERMINATION OF EMPLOYMENT

5



--------------------------------------------------------------------------------

         4.1     Termination.  The Executive understands and agrees that
employment with the Company is at-will, which means that either the Executive or
the Company may terminate this agreement at any time, subject to the provisions
of this Agreement. This Agreement will terminate prior to the end of the
Employment Period specified in Article 2 upon the occurrence of the first of the
following:

                    (a)         The Board may terminate this Agreement for Cause
(as defined below) at any time after providing the Executive with written
notice, and in such event, the Executive shall forfeit as of the date of such
termination specified in such notice any right to any compensation, bonuses,
stock options or other benefits under this Agreement accruing, vesting or
becoming exercisable after the date of termination. Notwithstanding anything in
this Section 4.1(a) to the contrary, the effect of the termination of the
Executive’s employment on the Executive’s subsequent entitlement to benefits
under any bonus arrangement, stock option agreement and plan or employee benefit
plan shall be determined in accordance with the governing documents with respect
to such arrangements, agreements or plans, respectively.

                    (b)         This Agreement shall also terminate upon (i) the
death of the Executive or (ii) the effective date of a written determination by
the Board that the Executive is not able, due to injury or illness, to continue
to meet his obligations under this Agreement for all or a substantial portion of
the then-remaining Employment Period.

                    (c)         The Company may terminate this Agreement at any
time for any reason at its discretion upon written notice to Executive.

                    (d)         Executive may terminate this Agreement for Good
Reason (as defined below) at any time after providing the Company with written
notice and a reasonable opportunity to cure.

                    (e)         Executive may terminate this Agreement at any
time for any reason without Transition (as defined in Section 4.1(f)).

                     (f)         Executive may terminate this Agreement at any
time for any reason with Transition. For purposes of this Agreement,
“Transition” by the Executive shall mean giving reasonable written notice to the
Company of a desire to terminate the Agreement and working with and assisting
the Board over a reasonable period of time (but not beyond the Employment
Period) to identify, hire and train a successor for Executive’s position with
the objective of achieving a smooth transition with minimal disruption to the
Company. Such Transition may include remaining employed by the Company for a
period of time to be agreed upon after the replacement is hired to effectuate
the transition and thereafter for a reasonable period (but not beyond the
Employment Period) being available to consult with the replacement on a
part-time basis as reasonably required.

         4.2       Payment Upon Termination.  Upon termination of this
Agreement, Executive shall be entitled to the following:

6



--------------------------------------------------------------------------------

                     (a)         Except as otherwise specified in this
Agreement, Executive shall receive any compensation, bonuses, stock options,
accrued but unused vacation any other benefits under this Agreement which had
accrued, vested, become exercisable or become due and payable as of the date of
termination; provided, however, that except as otherwise provided in this
Agreement, (i) no bonus for a given period shall be deemed to have accrued or
become due and payable unless and until the Executive has remained employed
through the last day of such period, (ii) notwithstanding the vesting of any
stock options, the exercise of such options shall be governed by the applicable
terms and conditions of the relevant option grant and the stock option plan
pursuant to which it was granted and (iii) notwithstanding anything in this
Section 4.2(a) to the contrary, the effect of the termination of the Executive’s
employment on the Executive’s subsequent entitlement to benefits under any bonus
arrangement, stock option agreement and plan or employee benefit plan shall be
determined in accordance with the governing documents with respect to such
arrangements, agreements or plans, respectively.

                     (b)         In the event that this Agreement terminates
pursuant to Sections 4.1(b), 4.1(c) and 4.1(d), Executive shall also receive, in
addition to any other benefits to which Executive may be entitled under Section
4.2(a), a severance payment equal to one (1) year’s salary at his then current
rate of salary under Section 3.1.

                     (c)         In the event that this Agreement terminates
because of (A) expiration at the end of the Employment Period specified in
Article 2, (B) termination for Cause under Section 4.1(a) or (C) termination by
Executive under Section 4.1(e) or (f), the Executive shall not be entitled to
any severance payment from the Company.

                     (d)         In the event that this Agreement terminates
within one (1) year prior to, or two (2) years following, a Change in Control
(as defined below) for any reason other than (A) expiration at the end of the
Employment Period specified in Article 2, (B) termination for Cause under
Section 4.1(a), or (C) termination by Executive under Section 4.1(e) or (f), the
Company shall give to Executive as a severance payment, in addition to any other
benefits to which Executive may be entitled under Section 4.2(a), but in lieu of
any other benefits to which Executive may be entitled under Sections 4.2(b), a
lump sum cash payment equal to one (1) year’s salary at his then current rate of
salary under Section 3.1.

         4.3      Definitions.

                     (a)         For purposes of this Agreement, “Cause” shall
mean:

                (i)       the willful and continuous failure of Executive to
substantially perform the Executive’s duties (other than as a result of a
written determination of injury or illness as provided in Section 4.1(b)), after
the Company delivers to the Executive a written demand for substantial
performance that specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties and the Executive has failed to cure the identified deficiencies within
ten (10) business days of receipt of such notice;


7



--------------------------------------------------------------------------------

               (ii)       the Executive’s conviction of a felony of a crime of
moral turpitude (including, without limitation, any nolo contendere plea), or
any adjudication of a perpetration by the Executive of a common law fraud;

               (iii)       the Executive’s engagement in any activity that is in
conflict of interest or competitive with the Company or its affiliates (other
than any isolated, insubstantial and inadvertent action not taken in bad faith
and which is promptly remedied by the Executive upon notice by the Company);


               (iv)       Executive’s engaging in any knowing act of fraud or
dishonesty against the Company or any of its affiliates or any material breach
of federal or state securities laws or regulations;


               (v)       the Executive’s harassment of any individual in the
workplace based on age, gender or other protected status or class or violation
of any policy of the Company regarding harassment, but only following an
investigation by an independent third party into the harassment claim which
substantiates such claim.


                     (b)         For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any one of the following events:

                 (i)       Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) (including “affiliates” and “associates” of such
person, but excluding the Company, any employee benefit plan of the Company or
any “subsidiary” of the Company) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or


                 (ii)       The consummation of the sale, lease, transfer,
exchange, mortgage, pledge or other disposition by the Company of all or
substantially all of the Company’s assets; or


                 (iii)       A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” means directors who
either (A) are Directors as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or


                  (iv)       The consummation of a merger or consolidation of
the Company with any other corporation or any other transaction or series of
related transactions


8



--------------------------------------------------------------------------------

  between the Company and any other “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) or “persons”, which merger, consolidation
or other transaction(s) results in the voting securities of the Company
outstanding immediately prior thereto not continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger, consolidation or
other transaction(s).


For purposes of this Section 4.3(b), the term “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended, and the terms “affiliate,”
“associate” and “subsidiary” shall have the respective meanings ascribed to such
terms in Rule 12b-2 under Section 12 of the Exchange Act. The term “person”
includes any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, institution, or any other
entity.

                     (c)         For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any one of the following events unless Executive
specifically agrees in writing that such event shall not constitute Good Reason:

                  (i)       the reduction of the Executive’s base salary below
the level set pursuant to this Agreement as then in effect (a voluntary deferral
by Executive of his cash compensation shall not be considered a reduction of
Executive’s base salary for purposes of this Section 4.3(c)(i));


                  (ii)       any material adverse change in the status,
responsibilities, or perquisites of Executive;


                  (iii)       any failure to nominate (or re-nominate) Executive
as a member of the Board or to nominate (or re-nominate) and elect (or re-elect)
Executive as Chief Executive Officer of the Company;


                  (iv)       causing or requiring Executive to report to anyone
other than the Board;


                  (v)       assignment of duties materially inconsistent with
Executive’s position and duties as described in this Agreement;


                  (vi)       the failure of the Company to assign this Agreement
to a successor to the Company or failure of a successor to the Company to
explicitly assume and agree to be bound by this Agreement; and


                  (vii)       any requirement by the Company that Executive
relocate his permanent personal residence (with or without Company reimbursement
of moving expenses) to any location other than his primary residence on the
Effective Date.


9



--------------------------------------------------------------------------------

         4.4     Other Benefits After Termination Date.   Except for the
payments and benefits, if any, provided under this Article 4, no other benefits,
compensation or other remuneration of any type, whether taxable or nontaxable,
shall be payable to the Executive after his termination of employment, except as
required by law or by the applicable terms and provisions of any employee
benefit plan applicable to the Executive.

         4.5     General Release.   Notwithstanding anything in this Article 4
to the contrary, the Executive agrees that in the event of any termination of
this Agreement that results in the payment of severance pay pursuant to this
Article 4, as a condition to receipt of and as consideration for such payment:
(i) in the event of termination of this Agreement by the Executive pursuant to
Sections 4.1(d) or (e), the Executive shall have given at least sixty (60) days’
written notice to the Company; and (ii) prior to the payment of any such
severance pay, the Executive (or if due to death, the executor or administrator
of his estate) shall sign a general release of any and all claims that the
Executive, his heirs and assigns and/or his estate may have against the Company
and its related parties, in such form as the Company may require.

         4.6     Effect of Noncompetition/Nonsolicitation Provisions.  
Notwithstanding anything in this Article IV to the contrary, the payment of any
amounts or benefits after termination of the Executive’s employment (other than
amounts or benefits payable pursuant to Section 4.2(a)) shall be subject to the
provisions of Section 5.7.

ARTICLE 5

PROVISIONS RELATED TO NONCOMPETITION AND NONSOLICITATION

         5.1     Reasonableness of Noncompetition/ Nonsolicitation Provisions.
  Executive understands and acknowledges that the Company is engaged in the
development and marketing of gene therapy products in the field of angiogenesis
(the “Business”), and that because of his position and the scope of his duties
as Executive for the Company he has (i) intimate knowledge of the business of
the Company including, but not limited to, knowledge of Confidential Information
(as defined below) and (ii) knowledge of and relationships with the investors,
customers and suppliers of the Company. Executive agrees and acknowledges that
such knowledge, access, and relationships are such that if Executive were to
compete with the Company, in engaging in the Business within the United States,
at any time during the Employment Period, the Company would suffer harm and
would be severely and irreparably damaged. Executive agrees that the
Noncompetition/ Nonsolicitation Provisions contained herein are reasonable and
necessary to protect the confidentiality of the trade secrets, and other
Confidential Information concerning the Company acquired by Executive. The
provisions of this Agreement shall be interpreted so as to protect those trade
secrets and Confidential Information, and to secure for the Company the
exclusive benefits of the work performed on behalf of the Company by the
Executive under this Agreement, and not to limit unreasonably his ability to
engage in employment and consulting activities in non-competitive areas which do
not endanger the Company’s legitimate interests expressed in this Agreement.
Accordingly, Executive acknowledges and agrees that the provisions contained in
Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7 and

10



--------------------------------------------------------------------------------

5.8 (the “Noncompetition/Nonsolicitation Provisions”) are reasonable and valid
in all respects. Executive acknowledges and agrees that the compensation
provided to Executive hereunder is provided, in part, as consideration for his
agreement to the Noncompetition/Nonsolicitation Provisions.

         5.2      Confidentiality.  Executive agrees that he may not at any time
during, or within two (2) years subsequent to, the Employment Period, directly
or indirectly, use or disclose any Confidential Information, except as such use
or disclosure is required in connection with the Executive’s performance of his
duties to the Company unless a formal written contract is entered into by
Executive and the Company providing the terms and conditions of use or as
otherwise permitted by the confidentiality policy adopted by the Board, as in
effect from time to time. The obligations of this Section 5.2 shall terminate
with respect to any particular portion of Confidential Information if: (a) it is
in the public domain at the time the Company discloses it to Executive; or (b)
it enters the public domain subsequent to the time of the Company’s disclosure
to Executive and without any fault or disclosure on the part of Executive; or
(c) it was known to Executive prior to the disclosure by the Company, free of
any obligation of confidence, as evidenced by Executive’s written records; or
(d) it is required to be disclosed by law, regulation, or order of a
governmental agency or a court of competent jurisdiction, provided however that
the Executive, to the extent practical, shall provide written notice to the
Company prior to such disclosure and shall take all reasonable steps to restrict
and maintain confidentiality of any such disclosure. Upon termination of this
Agreement, Executive must deliver to the Company all Confidential Material in
his possession. As used in this paragraph, the terms “Confidential Information”
and “Confidential Material” have the following meanings:

                    (a)          “Confidential Information” is defined as all
information or material that constitutes a trade secret of the Company under the
Uniform Trade Secrets Act as set forth on Exhibit A, whether or not marked as
confidential and all confidential or proprietary materials or information
designated as such by the Company by the use of a proprietary legend, marking,
stamp or other positive written notice at the time of disclosure by the Company.
In addition, any information or materials (other than trade secret information
or materials or information or materials disclosed at a Company Board meeting)
orally or visually disclosed to Executive without an appropriate letter, stamp
or legend, but which is indicated verbally by the Company at the time of its
initial disclosure to be confidential, shall constitute Confidential
Information.

                    (b)          “Confidential Material” means any document,
writing or other informational media of any kind, obtained by Executive as a
consequence of or through his affiliation with the Company, containing any
Confidential Information and includes, without limiting the generality of the
foregoing, customer lists, financial data, computer programs, business plans,
investment sources, operating instructions or techniques, forms or manuals, and
procedural instructions.

         5.3      Conflicting Employment and Business Opportunities During the
Period of Employment.   Executive agrees:

                    (a)          that he shall not directly or indirectly engage
in any employment,

11



--------------------------------------------------------------------------------

occupation, consulting, or other business activity which the Company shall
determine in good faith to be in competition with the Company or to interfere
with his duties as an employee of the Company; and

                    (b)          that he shall not engage in any business
enterprise that would be in competition with the Company; and

                    (c)          that he shall promptly disclose to the
Company’s appropriate corporate officers or directors all business opportunities
that are (i) presented to Executive in his capacity as an officer or employee of
the Company, and (ii) of a similar nature to the type of business the Company
currently engaged in or has expressed an interest in engaging in the future; and

                    (d)          that he shall not usurp or take advantage of
any such business opportunity without first offering such opportunity to the
Company.

         5.4      Nonsolicitation of Employees.  During the Employment Period
and continuing for one (1) year thereafter, the Executive shall not, without the
prior written consent of the Company, directly or indirectly, as a sole
proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, executive, consultant
or agent of any person, partnership, corporation or other business organization
or entity other than the Company, solicit or endeavor to entice away from the
Company or its affiliates any employee of or consultant to the Company to leave
the Company, provided however that this Section 5.4 shall not be applicable with
respect to any such discussions between Executive and Robert T. Atwood.

         5.5      Inventions.

                    (a)          Executive agrees to disclose promptly to the
proper officers of the Company, and the Board, in writing any patentable or
unpatentable, copyrightable or uncopyrightable, idea, invention, work of
authorship (including, but not limited to computer programs, software and
documentation), formula, device, improvement, method, process or discovery
(each, an “Invention”) which relates to the Company’s business that Executive
conceives, makes, develops, or works on, in whole or in part, solely or jointly
with others during the Employment Period. Executive understands that this
Agreement is not intended to require assignment of any of Executive’s rights in
an Invention that Executive develops entirely on Executive’s own time without
using the Company’s equipment, supplies, facilities or trade secret information
except for those Inventions that either: (1) relate at the time of conception or
reduction to practice of the Invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (2) result
from any work performed by Executive for the Company. Executive further
understands that the Company has the right to review, in confidence, all
Inventions conceived by Executive, solely or jointly with others, during the
Employment Period to determine questions of rights to Inventions falling within
the scope of this Agreement.

                    (b)          It is expressly agreed that the Inventions
created by Executive hereunder

12



--------------------------------------------------------------------------------

which either: (1) relate at the time of conception or reduction to practice of
the Invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or (2) result from any work performed by
Executive for the Company shall be considered specially ordered or commissioned
“works made for hire,” as such term is defined under the United States Copyright
Act of 1976, as amended (the “Act”), and that such works and the copyright
interests therein and thereto shall belong solely and exclusively to the Company
and shall be considered the property of the Company for purposes of this
Agreement. To the extent that such works do not constitute “works made for hire”
under the Act, Executive, in consideration of $1.00 and other good and valuable
consideration, the receipt and adequacy of which hereby are acknowledged, hereby
irrevocably assigns to the Company, its successors and assigns, without royalty
or any other further consideration, (i) all rights, title and interests in and
to the copyrights of the Inventions and all renewals and extensions of the
copyrights that may be secured under existing or future laws, and (ii) all other
rights, title and interests he may have in the Inventions. Accordingly, the
Company will have the right to register in the office of the Registrar of
Copyrights of the United States, the Inventions in the Company’s name as the
owner and author of such Inventions. Executive shall, upon request by the
Company and at the Company’s expense, promptly execute, acknowledge or deliver
any documents or instruments deemed reasonably necessary by the Company to
document, enforce, protect or otherwise perfect the Company’s copyright and
other interests in the Inventions.

                    (c)          Without limiting the generality or effect of
any other provision of this Agreement, Executive agrees to assign and hereby
assigns to the Company without royalty or any other further consideration his
entire right, title and interest in and to any Invention Executive is required
to disclose hereunder.

                    (d)          Executive agrees to make and maintain adequate
and current written records of all Inventions covered by this Agreement. These
records shall be and remain the property of the Company.

                    (e)          Executive agrees to assist the Company in
obtaining, maintaining, and enforcing patents and other proprietary rights in
connection with any Invention covered under this Agreement for which the Company
has or obtains any right, title or interest. Executive further agrees that his
obligations under this subsection shall continue beyond the termination of the
Employment Period, but if Executive is called upon to render such assistance
after the termination of the Entitlement Period, Executive shall be entitled to
a fair and reasonable rate of compensation for such assistance. Executive shall,
in addition, be entitled to reimbursement of any out-of-pocket expenses incurred
at the request of the Company relating to such assistance.

                    (f)          Executive represents that there are no other
contracts to assign Inventions that are now in existence between any other
person or entity and Executive. Executive further represents that he has no
other employment or undertakings which might restrict or impair his performance
of this Agreement. Executive will not, in connection with his engagement as an
officer and employee of the Company, use or disclose to the Company any
confidential trade secret or other proprietary information of any previous
employer or other person to which Executive is not lawfully entitled.

13



--------------------------------------------------------------------------------

         5.7      Notification of New Employer.  Executive agrees that the
Company may notify any subsequent party which engages the services of Executive
of Executive’s rights and obligations under this Agreement.

         5.8      Remedy for Breach.  Executive acknowledges and agrees that his
breach of any of the Noncompetition/Nonsolicitation Provisions contained in this
Agreement would cause irreparable injury to the Company and that remedies at law
of the Company for any actual or threatened breach by Executive of such
Provisions would be inadequate. Accordingly, Executive acknowledges and agrees
that the Company shall be entitled to specific performance of the Provisions in
such sections or injunctive relief against activities in violation of such
sections, or both, by temporary or permanent injunction or other appropriate
judicial remedy, writ or order, without the necessity of proving actual damages.
This provision with respect to injunctive relief shall not diminish the right of
the Company to claim and recover damages against Executive for any breach of
this Agreement in addition to injunctive relief. In particular, but without
limitation, any benefits to which the Executive may be entitled under this
Agreement shall be forfeited as of the date Executive first breaches his
obligations under this Agreement, subject to the right to cure any such breach
specified in this Agreement. Executive acknowledges and agrees that, he will be
responsible for all legal expenses, including actual attorneys fees, which the
Company incurs in pursuing remedies, whether legal or equitable, for any actual
or threatened breach of this Agreement by Executive, provided that Executive
shall have this obligation only if the Company is the prevailing party in any
such action. Executive acknowledges and agrees that the
Noncompetition/Nonsolicitation Provisions contained in this Agreement shall be
construed as agreements independent of any other provision of this or any other
contract between the parties hereto, and that the existence of any claim or
cause of action by Executive against the Company, whether predicated upon this
or any other contract, shall not constitute a defense to the enforcement by the
Company of said Provisions.

         5.9      Employee Agreements.  Executive agrees, as a condition of
employment, to execute and deliver to the Company such confidentiality,
nondisclosure, conflict of interest or other agreements and disclosures as the
Company may require of its employees generally under its current policies.

14



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

            6.1      Entire Agreement.   Except as otherwise specifically
provided in this Agreement, all prior negotiations and agreements by and among
the Company (including, without limitation, with any member of the Board acting
on behalf of the Company) and the Executive with respect to the subject matter
of this Agreement are superseded by this Agreement, and there are no other
representations, warranties, understandings or agreements with respect to the
subject matter of this Agreement. Except as may be otherwise specifically
provided in this Agreement, no change, modification, addition or termination of
this or any part of this Agreement will be valid unless in writing and signed by
or on behalf of the party to be charged therewith.

            6.2      Severability.    It is the intention of the parties hereto
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws) of any provision hereof shall not render unenforceable
or impair the remainder of this Agreement which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of this Agreement in order to render
the same valid and enforceable. The terms of the restrictive covenant provisions
of this Agreement shall be deemed modified to the extent necessary to be
enforceable.

            6.3      No Waivers.   No failure or delay on the part of any party
exercising any power or right under this Agreement will operate as a waiver of
that power or right, and no single or partial exercise of any right or power
shall preclude any other of further exercise thereof, or the exercise of any
other right or power under this Agreement.

            6.4      Notices.    Any notice or consent required or permitted
hereunder shall be deemed to have been given when hand-delivered or mailed by
registered mail, postage prepaid and return-receipt requested to the intended
recipient at the following address:

  If to the Company:       Corautus Genetics, Inc.   10030 Barnes Canyon Road  
San Diego, CA 92121       With a copy to:       McKenna Long & Aldridge LLP  
Attn: Robert Tritt, Esq.   303 Peachtree Street   Suite 5300   Atlanta, GA 30308

15



--------------------------------------------------------------------------------

  If to Executive:       Richard E. Otto   15 Fairway Drive   St. Simons Island,
Georgia 31522


Each party may modify its written notice address under this Section 6.4 by
written notice to the other party, provided that, notwithstanding any contrary
provision of this Section 6.4, such change of address notice shall not be
effective until received by the party to whom it is directed.

            6.5      Successors and Assigns.   This Agreement shall inure to the
benefit of the Company and its successors and assigns, including any entity
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company. This Agreement is personal to Executive and may
not be assigned or transferred by Executive.

            6.6      Withholding and Offsets.    Notwithstanding anything in
this Agreement to the contrary, all payments to Executive under this Agreement
are subject to all withholding deductions mandated by applicable law (including,
without limitation, withholding for income and social security taxes) and
deductions (if any) approved by Executive (including, without limitation, any
deductions for the employee contribution for benefit programs as the Company, in
its discretion, may from time to time establish), and may be further reduced by
any amount owed by the Executive to the Company at the time the payment is made
in satisfaction of such obligation, to the extent permitted under applicable
law.

            6.7      Governing Law/Survival.    This Agreement will be governed
by the laws of the State of Georgia. The provisions of Articles 4 and 5 and of
Sections 6.4, 6.6, 6.7, 6.8 and 6.9, will survive the termination of this
Agreement.

            6.8      Arbitration.    Any claim or dispute arising under this
Agreement shall be subject to arbitration, and prior to commencing any court
action, the parties agree that they shall arbitrate all controversies. The party
seeking arbitration must initiate the arbitration process within one year after
acquiring knowledge of the claim by written notice to the other party as
provided in Section 6.4 including a statement of the claim. The arbitration
shall be conducted in the city in which the Company headquarters is located, in
accordance with the Employment Dispute Rules of the American Arbitration
Association and the Federal Arbitration Act, 9 U.S.C. §1, et. seq. The
arbitrator(s) shall be neutral and shall be authorized to award both liquidated
and actual damages, in addition to injunctive relief, but no punitive damages.
The Company shall pay the arbitrator’s expenses and fees and any other expenses
that would not have been incurred if the case were litigated in the judicial
forum having jurisdiction over it. Each party shall pay its own attorney fees,
witness fees and other expenses incurred by the party for his/her/its own
benefit, provided, however, that the arbitrator(s) may award attorneys’ fees and
costs in such proportion as he/she/they may decide, without regard to any
restriction on the amount of such award under applicable law. Such an award
shall be in writing and explain the basis therefor, and shall be binding and
conclusive upon the parties hereto, subject to 9 U.S.C. §10. Each party shall
have

16



--------------------------------------------------------------------------------

the right to have the award made the judgment of a court of competent
jurisdiction.

            6.9      Use and Return of Documents and Property.   Executive
acknowledges that in the course of his employment with the Company, he will have
the opportunity to inspect and use certain property, both tangible and
intangible, of the Company and its affiliates. All such property shall remain
the exclusive property of the Company and its affiliates, and Executive has and
shall have no right or interest in such property. Executive shall use Company
property only during employment and only in the performance of his job and to
further the Company’s interests, and he will not remove Company property from
the Company’s premises except to the extent necessary to perform his duties and
to the extent approved by the Company, either expressly or generally under its
policies. Promptly upon the Executive’s date of termination of employment,
Executive shall return to the Company all of the Company’s memoranda, notes,
records, data, books, sketches, computer programs, audio-visual materials,
correspondence, lists, every piece of information recorded in any form, and all
other tangible property.

            6.10     Employee’s Representations.    The Executive hereby
represents and warrants to the Company that he (a) is not now under any
obligation of a contractual or quasi-contractual nature that is inconsistent or
in conflict with this Agreement or that would prevent, limit or impair the
performance by the Executive of his obligations hereunder; and (b) has been
advised that he should be represented by legal counsel in the preparation,
negotiation, execution and delivery of this Agreement and understands fully the
terms and provisions hereof.

            6.11     Beneficiary.    If Executive dies prior to receiving all of
the amounts payable to him in accordance with the terms of this Agreement, such
amounts shall be paid to the beneficiary designated in writing by the Executive
in such form as required by the Company. In the absence of such designation, any
such amount shall be paid to Executive’s estate.

            6.12     Further Assurances.    Each of the parties hereto agrees to
take or cause to be taken, all actions necessary, proper or advisable to effect
the transactions contemplated by this Agreement.

            6.13     Nonalienation.    Benefits payable under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by
Executive or a beneficiary, as applicable, and any such attempt to dispose of
any right to benefits payable hereunder shall be void.

            6.14     Captions.   The names of the Articles and Sections of this
Agreement are for convenience of reference only and do not constitute a part
hereof.

            6.15     Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

17



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, Executive and the Company have executed and
delivered this Agreement as of on the date set forth above, but actually on the
date set forth below.

COMPANY: CORAUTUS GENETICS, INC.



  By: /s/   VICTOR SCHMITT    

--------------------------------------------------------------------------------

  Name: Victor Schmitt    

--------------------------------------------------------------------------------

  Title: Chairman of Compensation Committee    

--------------------------------------------------------------------------------

  Date: May 14, 2003


EXECUTIVE: RICHARD E. OTTO               /s/   RICHARD E. OTTO  

--------------------------------------------------------------------------------

  Date:   May 14, 2003

18



--------------------------------------------------------------------------------

EXHIBIT A
UNIFORM TRADE SECRETS ACT
(Drafted by the National Conference of Commissioners on Uniform State Laws, as
amended 1985)

Section 1. Definitions

  As used in this Act, unless the context requires otherwise:
. . .
(4)       “Trade secret” means information, including a formula, pattern,
compilation, program device, method, technique, or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.


19